Title: To James Madison from Hezekiah Huntington, 27 August 1812
From: Huntington, Hezekiah
To: Madison, James


Sir
New Haven 27. Augt 1812
Inclosed is Gov. Griswold’s message at opening an extraordinary session of the legislature, with documents &c, Printed by order of the two Houses.

From their friends, the Administration—doubtless expect truth if they speak—but are perhaps more frequently deceived, by their well meant, tho’ misguided efforts, than from the acts of open enemies, against whom they are garded.
A Bill now before the house, reported by a Joint committee, is to receive a third reading tomorrow, I have not seen it, but learn from Members that it Provides for raising an independent Corps, from exempts, from Military duty in the Militia, all, as many as will volunteer, to be Commissioned: by the Gov. & subject to his immediate Command—& such Gen. & Field Officers as he shall Commission—& without the advice of his Council—the Service designated for this Military force by the bill is to Support the laws, of this State, & Surpress insurrections, but they Cannot be marched out of this State.
It has been said the Silence, of there friends—tended to decieve the Administration respecting the real State of things here in 1809. If things should grow serious—I venture to say—that with Authority to organise independent Companies for the Service of the U. States not to be marched out of this State; a very respectable force would be immediately organised.
Should we mention reports which conjecture has thrown out in the Course of the day—that the session will be protracted into next week and that expresses are ariving from Boston, Providence &c—of these & many others it would be proper to say, I have not been able to trace them to any respectable Source—but as there Can be no Ground, for apprehending Opposition to Our Laws, it remains to be assertained, whether, the real & Ostensible, objects of this extraordinary session—& more extraordinary Bill, are the Same, inclosed also is a little Newspaper printed here—the editorial remarks may be Considered half official. With Great respect have the Honor to be your Excellencys Obedt Servant
Hez Huntington
